11TH COURT OF APPEALS
                                  EASTLAND, TEXAS
                                      JUDGMENT

Clarence Leon McDowell,                       * From the 35th District Court
                                               of Brown County
                                               Trial Court No. CR23675.

Vs. No. 11-16-00045-CR                        * March 8, 2018

The State of Texas,                           * Memorandum Opinion by Wright, S.C.J.
                                                (Panel consists of: Willson, J.,
                                                Bailey, J., and Wright, S.C.J., sitting
                                                by assignment)

      This court has inspected the record in this cause and concludes that there
is no error in the judgment below. Therefore, in accordance with this court’s
opinion, the judgment of the trial court is in all things affirmed.